Citation Nr: 0206418	
Decision Date: 06/17/02    Archive Date: 06/27/02

DOCKET NO. 95-32 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
lumbosacral strain, currently evaluated as 40 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to February 
1984.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1995 rating action of 
the Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The matter returns to 
the Board following remand in June 1999 for additional 
development.

The Board notes that the record contains clinical statements 
that the veteran has depression secondary to his service-
connected lumbosacral strain disability.  To the extent that 
this raises an inferred issue of entitlement to service 
connection for depression, as secondary to the service-
connected lumbosacral strain disability, that matter is 
referred back to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained, and 
all duties to assist or notify the veteran have been met.

2.  The veteran has been awarded service connection for 
lumbosacral strain, and there is medical opinion that bulging 
annuli at L3-4 and L4-5 diagnosed prior to 1990, are also the 
result of the service-connected injury; the veteran has 
degenerative disc disease of the cervical and lumbar spine, 
for which service connection has not been granted.  

3.  The veteran's back disabilities are currently manifested 
by chronic back pain with essentially any motion of the back, 
his range of motion is limited, and he reports that his back 
pain increases with sitting for more than one-half hour, 
standing for more than one-half hour, walking more than four 
to six blocks with use of a cane, or with bending.  

4.  The veteran, who completed high school, had work 
experience as a parking lot attendant and amusement park 
seasonal laborer before entering the military, and as a 
materials handler, liquor store clerk, gas station cashier, 
and janitor after service, but has not held gainful 
employment since October 1992.  

5.  The veteran is unable to maintain employment consistent 
with his education and experience as a result of spinal 
disorders; since the medical evidence does not differentiate 
impairment due to service-connected disability from 
impairment due to non-service-connected disorders, the 
medical evidence supports a finding that the veteran's back 
disabilities preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the veteran's favor, the criteria 
for a 60 percent rating for service-connected lumbosacral 
strain, but no higher evaluation, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5295, 5293 (2001).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 4.15, 4.16, 4.18 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected lumbosacral 
strain is more severely disabling than the 40 percent 
evaluation currently assigned reflects.  He also contends 
that he is unemployable as a result of his service-connected 
back disability.  The evidence of record reflects that the 
veteran, who is currently about 38 years old, completed high 
school and had employment experience as a parking lot 
attendant and amusement park seasonal laborer before entering 
the military.  

Service medical records reflect that the veteran was treated 
for back pain in service and a muscular strain-sprain was 
diagnosed.  On VA examination proximate to service discharge, 
in November 1985, the veteran complained of lumbosacral pain 
and there was objective demonstration of muscle spasm and 
straightening of the lumbar lordosis.  By an April 1986 
rating decision, the veteran was granted service connection 
for lumbosacral strain, and a 10 percent evaluation was 
assigned for that disability.  

The post-service evidence includes Social Security 
Administration (SSA) records and VA vocational rehabilitation 
records which a June 1999 Board Remand directed the RO to 
obtain, as well as private and VA clinical records.  
Summarized briefly, the evidence reflects that the veteran 
continued to complain of some back pain, and sought private 
clinical treatment for complaints of back pain on a few 
occasions following service.  In 1987, the veteran injured 
his back lifting cases of liquor at work.  In 1991, the 
veteran was involved in a motor vehicle accident.  In 1994, 
the veteran injured his back again in another motor vehicle 
accident.

Clinical records from the veteran's treating physician from 
June 1987 through August 1995, reflect that the veteran had a 
long history of low back pain due to a work-related injury 
and that lumbosacral strain and sprain was also diagnosed.  
In December 1988, bulging discs were found.  A December 1992 
MRI showed degenerative disc disease and a possible herniated 
disc.  The veteran complained of chronic pain, with increased 
pain with standing for one-half hour, walking four to six 
blocks with a cane, sitting for one-half hour, and bending.  

At the time of a June 1994 SSA disability examination, the 
veteran reported that he did well after his back injuries in 
service until August 1987, when he was lifting cases of 
liquor at work and injured his back.  His gait was 
unremarkable.  He walked without any assistive device.  There 
was generalized tenderness in the muscles of the thoracic and 
lumbar spine.  Motion of the spine was decreased and was 
accompanied by discomfort.  

In a 1996 SSA Disability Report, the veteran reported that he 
required assistance with household tasks, grocery shopping, 
and the like.  He was unable to go outside the home without 
someone to drive him, and he no longer took part in sports or 
other social activities.

In a March 1998 favorable disability determination, SSA found 
that the veteran was unable to maintain substantial gainful 
employment.  SSA determined that, as a result of low back 
impairment, the veteran had not been gainfully employed since 
October 1992.  SSA record reflecting that severe degenerative 
disc disease, lumbar spine, was the veteran's primary 
diagnosis.  SSA further determined that low back pain reduced 
the veteran's residual functional capacity to less than a 
full range of sedentary work.  The 1998 SSA decision further 
reflects that, although the veteran sustained a post-service 
low back injury in 1987, he returned to substantial gainful 
activity in 1990 and 1991, but did not return to work after 
exacerbation of low back pain in 1992.  Although the veteran 
worked in several positions for short periods of time between 
1993 and 1996, these activities were unsuccessful work 
attempts. 

A January 1999 VA examination disclosed that the veteran 
reported that any motion of his back was painful.  He stated 
that back pain severely compromised his quality of life.  The 
examiner concluded that, since all motion of the back was 
painful, the veteran's low back strain precluded employment.  
VA outpatient treatment records dated in October 1999 reflect 
that the veteran walked with a cane and complained of back 
pain with any motion.  Outpatient treatment records reflect 
use of narcotic analgesics as well as other types of pain 
relievers.

On VA examination conducted in September 2000, the veteran 
complained of constant pain in the lower back and pain 
radiating down into the lower extremities.  He had mild 
tenderness and spasm of the paraspinal muscles of the lumbar 
spine.  Flexion was from 0 to 40 degrees.  Extension was from 
0 to 10 degrees.  The veteran had lateral rotation from 0 to 
15 degrees.  Ankle reflexes were present.  MRI examination 
disclosed disc desiccation at L3-S1.  The examiner concluded 
that he could not determine what percentage of the veteran's 
disability was due to the original in-service injury as 
compared to the later injuries.

On VA examination conducted in December 2000, the examiner 
opined that a cystic incidental lesion that was not near the 
spine was not service-connected.  The examiner concluded, 
based on the September 2000 VA examination and review of the 
records associated with the claims file, that the veteran's 
lumbosacral sprain/strain and bulging annuli documented by CT 
scan in the 1980's were service-connected, but that 
subsequent disc degeneration was the result of post-service 
work-related and motor vehicle injuries.  

The Board notes that, during the pendency of this appeal, and 
following the Board's June 1999 remand, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001).  This new law 
redefines the obligations of VA with respect to notice and 
duty to assist.  Regulations implementing the VCAA have been 
published.  See 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Thus, the 
VCAA is applicable to this case, which remained pending and 
was not finalized by the time of enactment of the VCAA.  
Except for provisions pertaining to claims to reopen based 
upon the submission of new and material evidence, which are 
not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, therefore, the implementing regulations to the VCAA are 
also applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) (the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim).

By letter dated in October 2001, the RO notified the veteran 
about the VCAA.  Moreover, the Board has carefully considered 
the provisions of the VCAA and the implementing regulations 
in light of the record on appeal.  Because the decision below 
results in a favorable determination for the veteran on each 
of the issues on appeal, the Board finds that the duties to 
the veteran under VCAA have been satisfied, and no further 
development is required.  In any event, if any duty to the 
veteran has not been fulfilled, further development would be 
fruitless, as the determination in this case is favorable to 
the veteran, and no more favorable determination is 
available. 

In the June 1999 Remand, the RO was directed to obtain 
additional VA medical examination and opinion.  That 
development has been completed.  The veteran also identified 
additional providers of medical treatment.  The RO attempted 
to obtain those records, and, by a May 2000 letter, advised 
the veteran that Judith Burgess, M.D., and Gerald Dworkin, 
M.D., had not responded to requests for clinical records.  In 
addition, the veteran was notified that the Pennsylvania 
Liquor Control Board, the veteran's previous employer, had 
not furnished the requested information.  The RO has complied 
with the directions in the Board's remand.  Stegall v. West, 
11 Vet. App. 268 (1998).

I.  Increased Rating for Lumbosacral Strain

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities.  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's lumbar strain has been evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5295.  Diagnostic Code (DC) 
5295 provides that a 20 percent evaluation may be assigned 
for lumbosacral strain when there is muscle spasm on extreme 
forward bending, or loss of lateral spine motion, 
unilaterally, when standing.  A 40 percent evaluation, the 
maximum schedular evaluation under DC 5295, requires severe 
lumbosacral strain.  In this case, the veteran has already 
been awarded a 40 percent evaluation, the maximum schedular 
evaluation, under DC 5295.

However, the examiner who conducted the September 2000 VA 
examination concluded that, in addition to lumbosacral 
strain, the veteran's in-service injury also caused bulging 
annuli diagnosed in the 1980s.  The Board notes that bulging 
annuli are not encompassed within the criteria of DC 5295, 
and must be evaluated under another diagnostic code.  As an 
evaluation in excess of the current 40 percent evaluation 
assigned is available only under DC 5293, the Board will 
consider the veteran's symptoms under that diagnostic code.  
A 60 percent evaluation is available under that DC 5293 where 
there is evidence of pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
(i.e., with characteristic pain and demonstrable muscle spasm 
and an absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc) and little 
intermittent relief.  

The examiner who conducted the September 2000 VA examination 
further stated that he was unable to differentiate the 
percentage of impairment or the symptoms of impairment due to 
the service-connected disability from the percentage of 
impairment and symptoms of impairment due to later spinal 
injuries.  

In a February 2001 addendum to that opinion, the examiner 
provided an opinion that degenerative disc disease was not 
related to the veteran's service-connected disability, but 
was due to later, post-service injuries.  However, the 
examiner did not differentiate the symptoms and impairment 
due to bulging annuli from the symptoms and impairment due to 
degenerative disc disease.  When it is not possible to 
separate the effects of the service-connected condition from 
a non-service-connected condition, reasonable doubt on any 
issue must be resolved in the veteran's favor.  As applied to 
this case, this principle requires that signs and symptoms of 
the veteran's low back impairment, if not medically 
attributed to the non-service-connected low back disorder, 
must be attributed to the service-connected disability.  
38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 
(1998).  

As the veteran has essentially no motion of the back without 
pain, has difficulty performing activities of daily living, 
such as tying his shoes, and requires an assistive device, 
even with ambulation for short periods of time and short 
distances, and requires use of narcotic analgesics, the Board 
finds, resolving doubt in the veteran's favor, that he is 
entitled to a 60 percent evaluation by analogy under 
Diagnostic Code 5293, although some criteria for the 60 
percent evaluation are not met.  As reasonable doubt has 
already been resolved in the veteran's favor to warrant the 
60 percent evaluation under Diagnostic Code 5293, the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant an evaluation excess of 
60 percent.  Moreover, in the absence of evidence of 
ankylosis (Diagnostic Code 5286) or a fractured vertebra 
(Diagnostic Code 5285), there is no schedular basis for 
assignment of a rating in excess of 60 percent.  

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's 
lumbosacral strain, including any effects this disability has 
on the veteran's earning capacity and his ordinary activity.  
See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The Board has also 
considered and applied all pertinent aspects of 
38 C.F.R. Parts 3 and 4.  In conclusion, the current medical 
evidence is consistent with a 60 percent rating for 
lumbosacral strain, but no higher.  Should the veteran's 
disability picture change in the future, he may be assigned a 
higher rating.  See 38 C.F.R. § 4.1.  At present, however, 
there is no basis for a higher rating.  The Board has 
considered the benefit of the doubt rule in this case, and 
has applied it where appropriate.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55-56 (1990).

Finally, the Board has considered whether the veteran's 
lumbosacral strain warrants a higher rating on an extra-
schedular basis.  The Board will examine the issue of 
entitlement to a TDIU in Part II of this decision.  However, 
as to the individual rating assigned, the Board points out 
that the VA Schedule for Rating Disabilities is premised on 
the average impairment in earning capacity resulting from 
service-connected diseases and injuries and their residuals.  
38 C.F.R. § 4.1.  The Board finds that the effects of the 
veteran's lumbosacral strain are reflected in the 60 percent 
rating assigned pursuant to this decision.  Moreover, there 
is no evidence in the record, nor is it specifically 
contended otherwise, that the schedular criteria are 
inadequate to evaluate the veteran's disability.  As such, 
the Board finds no basis to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
for assignment of an extra-schedular evaluation.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The Board will now proceed with 
consideration of the TDIU issue.

II. TDIU

The veteran has been granted service connection for 
lumbosacral strain, and the medical evidence of record 
establishes that bulging annuli at L3-4 and L4-5 diagnosed 
prior to 1990 are also the result of the service-connected 
injury.  The veteran has not been granted service connection 
for any other disability.  The service-connected back 
disability, as discussed above, is evaluated as 60 percent 
disabling.  In addition, the clinical evidence reflects that 
the veteran suffers from depression secondary to back pain 
and immobility.

In addition to the service-connected disability, the veteran 
has degenerative disc disease of the cervical and lumbar 
spine, for which service connection has not been granted.  He 
has also been treated for a wrist injury, undergoing 
arthroscopic wrist surgery in 2000, and has been treated for 
kidney stones.

A total disability rating based on individual unemployability 
may be assigned where the schedular rating is less than total 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, it shall be ratable at 60 
percent or more.  If there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341, 4.16.

In this case, the veteran has been granted service connection 
for one disability, a back disability, and that disability 
is, by this decision, evaluated as 60 percent disabling, so 
the veteran meets the schedular standards set in 38 C.F.R. 
§ 4.16.  The Board notes that a veteran who fails to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a) may 
still prevail in a TDIU claim if he or she is able to meet 
the requirements of 38 C.F.R. § 4.16(b).  

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91.  It is the established policy 
of the VA that all veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  The issue is whether the veteran's service-
connected disabilities preclude him from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  Factors to be 
considered are the veteran's education, employment history 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).  The sole fact that a veteran is unemployed 
or has difficulty obtaining employment is not enough.  The 
ultimate question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

In this case, the preponderance of the evidence establishes 
that the veteran is unable to maintain employment.  In a 
March 1998 decision, SSA determined that the veteran had not 
been substantially gainfully employed since 1992.  Moreover, 
SSA based this determination almost solely on medical 
evidence of the industrial impairment due to spinal 
disorders.  A January 1999 VA examiner concluded that the 
veteran had low back strain of such severity as to preclude 
employability.  There is no VA examination report since that 
time which provides an opinion that the veteran is 
employable.

The vocational rehabilitation file reflects that the veteran 
did not successfully complete college courses included in a 
program designed to assist him to qualify for employment 
which would not require manual labor.  The vocational 
rehabilitation file also reflects that the failure to 
complete those courses was consistent with the veteran's 
measured aptitude.  While the file reflects that the veteran 
states he is studying real estate management, there is no 
indication that he has competed the required educational 
preparation or that he would be able to obtain or maintain 
employment in this area.  

Despite the veteran's young age, there is no medical evidence 
that he has the physical capacity to perform a full range of 
sedentary work.  As the veteran has little or no education 
beyond high school, and has no occupational experience 
performing sedentary work, but rather has performed only 
manual labor jobs, the Board concludes that his service-
connected disabilities render him unable to maintain 
employment consistent with his education background and work 
experience.  Thus, an award of TDIU is warranted.


ORDER

An increased evaluation to 60 percent, but no higher, for 
lumbosacral strain, is granted, subject to laws and 
regulations governing effective dates of monetary awards.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
granted, subject to laws and regulations governing effective 
dates of monetary awards.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

